DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant’s “Amendment” filed on 09/30/2021 has been considered.
Claims 1, 5, 7-8, 12, 14-15, 18, and 20 are amended. Claims 1-20 remain pending in this application and an action on the merits follow.
Applicant’s response by virtue of amendment to claims has not overcome the Examiner’s rejection under 35 USC § 101.
Applicant’s response by virtue of amendment to claims has overcome the Examiner’s rejection under 35 USC § 112.
	Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 USC 101.  The claimed invention is directed to non-statutory subject matter because claims 1, 8, and 15 are directed to an abstract idea without significantly more.  Claims 2-7, 9-14, and 16-20 fail to remedy these deficiencies. The claims recite generating a graphical template/form populating with travel related data, travel expenditure, calculated monthly travel threshold, and 
The limitation of determining, analyzing, identifying, populating, monitoring, calculating, generating, and providing steps as drafted, are processes that under broadest reasonable interpretation, cover performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “a processor”, “a cognitive AI model” and “a memory having stored thereon instructions which, when executed by the processor”, nothing in the claim element precludes the steps from practically being performed in the mind. For example, but for the “a memory having stored thereon instructions which, when executed by the processor and the cognitive AI model with program instructions” language, “determining, analyzing, identifying, populating, monitoring, and calculating” in the context of these claims encompasses a user/consumer manually determine, identify, monitor, analyze, calculate, populate travel related data, travel expenditure, calculated monthly travel threshold, and additional travel expenditure on a generated graphical template, form/generate the graphical template and provide the graphical template to a user. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claims recite an abstract idea.
This judicial exception is not integrated into a practical application because receiving steps are recited at a high level of generality (i.e., as a general means of obtaining and receiving travel related data and travel expenditure) and amounts to mere i.e., as a generic processor and a generic memory performing a generic computer function of determining, analyzing, identifying, populating, monitoring, calculating, generating, and providing) such that they amount no more than mere instructions to apply the exception using generic computer components. Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claims are directed to an abstract idea.
The claims 1-20 do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of using the processor, the cognitive model and the memory to perform receiving, determining, analyzing, identifying, populating, monitoring, calculating, generating, and providing steps amount to no more than mere instructions to apply the exception using generic computer components. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claims are not patent eligible.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No.6,442,526 to Vance et al., in view of U.S. Patent Application Publication No. 2019/0236552 to Rouseau et al.
With regard to claims 1, 8, and 15, Vance discloses a computer system, the computer system comprising: 
one or more computer processors (Fig. 17, col. 13, lines 37-47); 
one or more computer readable storage medium (Fig. 17, col. 13, lines 37-47); and program instructions stored on the computer readable storage medium for execution by at least one of the one or more processors, the program instructions comprising (Fig. 17, col. 13, lines 37-47): 
program instructions to determine one or more travel-related data for a given time period (col. 5, lines 18-26), the one or more travel-related data for the given time period being obtained by the system from one or more unstructured electronic documents (col. 5, lines 6-7 and lines 30-33, The Corporate traveler 86 must enter an employee number 88 and the trip parameters 90 during the trip request process 84. the build itinerary process 100 allows the traveler 86 to enter basic trip parameters such as 
program instructions to determine one or more expenditures based, at least, on the one or more travel-related data (col. 9, lines 1-10 and col. 12, lines 54- col. 13, lines 24); 
program instructions to generate, by a model of the system, a graphical template for display based, at least, on an expenditure target (Fig. 2, Fig. 16A-16J, col. 4, lines 39-59, col. 9, lines 1-10 and col. 12, lines 54- col. 13, lines 24, the Expense Report window 454 which shows the status of saved expense reports in an Expense Report Log window 456. A simplified block diagram of the corporate travel planning and management system generally designated 38 is illustrated in FIG. 2. The corporate centric client-server system 38 comprises Travel Planning module 40, Travel Expense Reporting module 42, and Travel Decision Maker module 44. From the client workstation 12, the Travel Planning module 40 receives and sends availability, fare and booking data 46 from the CRS 30. The Travel Planning module 40 receives policies and preferences data 48 from the corporate database 18 and sends authorization request data 50 to the corporate database 18. The Travel Expense Reporting module 42 receives trip and card data 52 and expense policy data 54 from the corporate database 18. The Travel Expense Reporting module 42 sends expense detail data 56 and summary expense totals 58 to the corporate database 18. The Travel Decision Maker 
providing, by the system, the graphical template to a client device for display on the client device to a user (Fig. 16A-16J, col. 9, lines 1-10 and col. 12, lines 54- col. 13, lines 24, the Expense Report window 454 which shows the status of saved expense reports in an Expense Report Log window 456 is displayed on a device operated by the user).
However, Vance does not disclose generate the model of the system is a cognitive artificial intelligence (AI) model.
However, Rouseau teaches the model of the system is a cognitive artificial intelligence (AI) model (FIG. 7 is an exemplary block diagram illustrating a machine learning component 700. The machine learning component 700 is an artificial intelligence capable of self-programming via machine learning., In this manner, the system becomes more efficient and more accurate at predicting duration of travel, selecting modes of travel, predicting total expenses for a training event, predicting expenses for each day of a training event, and/or predicting a most efficient/desirable predetermined time at which to disburse funds for utilization during each training day, Fig. 7, paragraphs 113 -117).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention was made to modify Vance to include, the model of the system is a cognitive artificial intelligence (AI) model, as taught in Rouseau, in order to provide a 
With regard to claims 2, 9, and 16, Vance discloses receiving, by the one or more processors, a user request (col. 4, lines 67-col. 1, line 1, The first step in trip planning 68 is a trip request process 84); 
analyzing, by the one or more processors, the user request (col. 5, lines 18-26, The next step in trip planning 68 is the build itinerary process 100. The build itinerary process 100 allows the traveler 86 to enter basic trip parameters and either request a booking or make a booking with direct access to CRS 30 availability and fare information or allows the traveler 86 to pull up saved, repeat itinerary data 102 from the repeat itinerary file database 104 and provide a new departure date and autofilled trip parameters for use in an availability display); 
identifying, by the one or more processors, (i) the one or more travel-related data and (ii) one or more travel-related expenditures (col. 5, lines 18-48, The traveler 86 is able to make only one selection from the availability data 108 for each segment. As selections are made, an in-process itinerary will be built and displayed to the traveler 86 showing information as it is selected or adding to what has been previously selected. The in-process itinerary will display the associated cost of each item as well as a running total of the entire trip, including air, hotel, car and a grand total.); 
receiving, by the one or more processors, (i) the one or more travel-related data and (ii) the one or more travel-related expenditures (col. 9, lines 1-10, The create expense form process 274 provides secured access to the expense forms, autofills the forms with data from the employee profile table 94 and allows the traveler 86 to 
identifying, by the one or more processors, one or more data points associated with (i) the one or more travel-related data and (ii) the one or more travel-related expenditures (col. 9, lines 1-10).  
With regard to claims 3 and 10, Vance discloses in response to identifying (i) the one or more travel-related data and (ii) the one or more travel-related expenditures, generating, by the one or more processors, the one or more graphical templates; and populating, by the one or more processors, the one or more graphical templates with (i) the one or more travel-related data and (ii) the one or more travel-related expenditures (col. 9, lines 1-10 and col. 12, lines 54- col. 13, lines 24, Now turning to FIG. 16, which consists of FIGS. 16A-16M, which are diagrams of graphical user interfaces for creating an expense report as described above in reference to FIG. 10. The traveler 86 then energizes the Okay button 460 to view the Air Item Detail window 462 from which the traveler 86 enters or the corporate database 18 autofills charge parameters for the selected city pair 464. The traveler 488 may select the Calculate Totals icon 488 to bring up the Calculate Totals window 490. Expense are totaled by date or by type for the traveler 86).  
With regard to claims 4, 11, and 17, Vance substantially discloses the claimed invention, however, Vance does not disclose identifying, by the one or more processors, a maximum threshold value associated with a limit on the travel-related expenditures; analyzing, by the one or more processors, the maximum threshold value associated with a limit on the travel-related expenditures; and in response to analyzing the 
However, Rouseau teaches identifying, by the one or more processors, a maximum threshold value associated with a limit on the travel-related expenditures; analyzing, by the one or more processors, the maximum threshold value associated with a limit on the travel-related expenditures; and in response to analyzing the maximum threshold value, determining, by the one or more processors, one or more monthly threshold values, wherein a culmination of the one or more monthly threshold values equals the maximum threshold value (The calculation component 230 analyzes the total predicted travel expenses 232 using a set of allocation rules 239 to identify the daily expense allotment. The set of allocation rules 239 specify daily food allotments, mileage rates, threshold per day expense maximum values, total maximum expense allocation threshold values, etc. The daily expense allotment 234 includes an allotment predicted to cover expenses for a single day, including travel, meals, and lodging. The authorization request 240 in some examples requests authorization to disburse the total predicted travel expenses 232 to the user. In other examples, the authorization request 240 requests authorization to disburse the daily expense allotment for a selected day to an account associated with the user on the selected day or within a predetermined time-period before the selected day.  In other examples, the daily expense allotment 332 is the total predicted expenses 334 divided by the total number of training days in the set of training days. Examiner notes that the total predicted travel expenses can be 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention was made to modify Vance to include, identifying, by the one or more processors, a maximum threshold value associated with a limit on the travel-related expenditures; analyzing, by the one or more processors, the maximum threshold value associated with a limit on the travel-related expenditures; and in response to analyzing the maximum threshold value, determining, by the one or more processors, one or more monthly threshold values, wherein a culmination of the one or more monthly threshold values equals the maximum threshold value, as taught in Rouseau, in order to provide a customized travel expense system for predicting travel expenses for a user planning to travel (Rouseau, abstract).
With regard to claims 5, 12, and 18, Vance substantially discloses the claimed invention, however, Vance does not disclose monitoring, by the one or more processors, one or more additional travel-related expenditures during a given time period; identifying, by the one or more processors, the one or more additional travel-related expenditures associated with the one or more monthly threshold values; Page 4 of 14Attorney Docket No. P201904741US01Application No. 16/688,031calculating, by the one or more processors, the monthly threshold value based on the one or more additional travel-related expenditures; and analyzing, by the one or more processors, the one or more additional travel-related expenditures utilizing the cognitive AI model, wherein the cognitive AI model analyzes the one or more additional travel-related expenditures and generates a prediction of a monthly threshold total for a given time period. 
However, Rouseau teaches monitoring, by the one or more processors, one or more additional travel-related expenditures during a given time period; identifying, by the one or more processors, the one or more additional travel-related expenditures associated with the one or more monthly threshold values; Page 4 of 14Attorney Docket No. P201904741US01Application No. 16/688,031calculating, by the one or more processors, the monthly threshold value based on the one or more additional travel-related expenditures; and analyzing, by the one or more processors, the one or more additional travel-related expenditures utilizing the cognitive AI model, wherein the cognitive AI model analyzes the one or more additional travel-related expenditures and generates a prediction of a monthly threshold total for a given time period (FIG. 7 is an exemplary block diagram illustrating a machine learning component 700. The machine learning component 700 is an artificial intelligence capable of self-programming via machine learning. The feedback 702 can be analyzed with historical travel data 704, reimbursement data 706, and pattern recognition data 708 to generate updated set of allocation rules 710. The historical travel data 704 includes data describing previous training events, travel by users to the event, and actual expenses incurred by the users to attend these events. The machine learning component 700 utilizes the feedback and other data to recognize patterns in expense generation, costs of travel, funds sufficient for daily meals at different locations, acceptable modes of travel, etc. The set of allocation rules 710 are updated/modify to adjust for feedback indicating insufficient funds were provided, excessive funds were provided, a selected mode 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention was made to modify Vance to include, monitoring, by the one or more processors, one or more additional travel-related expenditures during a given time period; identifying, by the one or more processors, the one or more additional travel-related expenditures associated with the one or more monthly threshold values; Page 4 of 14Attorney Docket No. P201904741US01Application No. 16/688,031calculating, by the one or more processors, the monthly threshold value based on the one or more additional travel-related expenditures; and analyzing, by the one or more processors, the one or more additional travel-related expenditures utilizing the cognitive AI model, wherein the cognitive AI model analyzes the one or more additional travel-related expenditures and generates a prediction of a monthly threshold total for a given time period, as taught in Rouseau, in order to provide a customized travel expense system for predicting travel expenses for a user planning to travel (Rouseau, abstract).
With regard to claims 6, 13, and 19, Vance substantially discloses the claimed invention, however, Vance does not disclose receiving, by the one or more processors, the one or more additional travel-related expenditures associated with the one or more 
However, Rouseau teaches receiving, by the one or more processors, the one or more additional travel-related expenditures associated with the one or more monthly threshold values; in response to calculating the monthly threshold value based on the one or more additional travel-related expenditures, generating, by the one or more processors, a modified template; and populating, by the one or more processors, the modified template with (i) the one or more additional travel-related expenditures and (ii) the calculated monthly threshold value (The set of allocation rules 340 can include rules for determining which expenses are authorized for a particular mode of travel. For example, if the selected mode of travel includes air travel, the allocation rules permit inclusion of fees for transportation to the airport, transportation from the airport, parking at the airport, luggage fees, etc.  The set of allocation rules 710 are updated/modify to adjust for feedback indicating insufficient funds were provided, excessive funds were provided, a selected mode of travel was preferred or not preferred, length of travel time via various modes of travel and different routes of travel, and so forth. Examiner notes that the modified/updated set of allocation rules can be considered as “a modified template”. The modified/updated set of allocation rules is adjusted based on historical expenses and daily threshold, Fig. 7, paragraphs 82, 113-117).

With regard to claims 7, 14, and 20, the combination of references discloses analyzing, by the one or more processors, the modified template with (i) the one or more additional travel-related expenditures and (ii) the calculated monthly threshold value; identifying, by the one or more processors, when the monthly threshold value will be met for a given time period; Page 5 of 14Attorney Docket No. P201904741US01Application No. 16/688,031determining, by the one or more processors, whether the monthly threshold value will be met before the conclusion for a given time period; and in response to determining that the monthly threshold value will be met before the conclusion for a given time period, generating, by the one or more processors, an alert system associated with the monthly threshold value being met (Rouseau, Fig. 7, paragraphs 82, and 113-117, Rouseau teaches that the modified/updated set of allocation rules with the updated daily allocation threshold and insufficient fund for a certain transaction/meal, which can be considered as “a modified template with (i) the one or more additional travel-related expenditures and (ii) the calculated monthly 
Response to Arguments
Applicants' arguments filed on 09/30/2021 have been fully considered but they are not fully persuasive especially in light of the previously references applied in the rejections. 
Applicants remark that “the combination of references does not disclose the one or more travel-related data for the given time period being obtained by the system from one or more unstructured electronic documents; providing, by the system, the graphical template to a client device for display on the client device to a user; and generate the model of the system is a cognitive artificial intelligence (AI) model”.
Examiner directs Applicants' attention to the office action above.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication from the examiner should be directed to Ariel Yu whose telephone number is 571-270-3312. The examiner can normally be reached on Monday-Friday 9:00am-5:00pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Uber can be reached on 571-270-3923.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/ARIEL J YU/Primary Examiner, Art Unit 3687